Attorney’s Docket Number: 123329-1049
Filing Date: 06/15/2020
Claimed Foreign Priority Date: none
Applicants: Lin et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 02/03/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Full First Action Interview Pilot Program
In the interview held on 2/17/2022, Applicant chose to convert the draft amendment filed on 02/03/2022 to a formal amendment, and waived receipt of the First Action Interview Office Action (see, interview summary).   

Acknowledgment
The Amendment filed on 02/03/2022, responding to the Office action mailed on 01/03/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claim 11. Accordingly, pending in this application are claims 1-10 and 12-20, with claims 1-6 standing withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. The election was made without traverse in the reply filed on 09/08/2021.

Response to Amendment


Applicant’s amendments to the Claims have overcome the objection to Specification previously set forth in the Pre-interview Communication Office action mailed on 01/03/2023. Accordingly, the previous objection to Specification is withdrawn.
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 102, and U.S.C. 103, previously set forth in the same Office action. Accordingly, the previous claim rejections are also withdrawn, and new grounds of rejection are presented below, as necessitated by Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chu et al. (US2020/0335602).

Regarding Claim 7, Chu (see, e.g., Figs. 2-11) shows all aspects of the instant invention, including a method of forming a semiconductor device, comprising:
- removing a dummy gate structure (e.g., sacrificial gate 260) straddling a semiconductor fin (e.g., semiconductor fin 210) to form a gate trench (e.g., gate opening 265), wherein inner sidewalls of the gate trench are surrounded by gate spacers (e.g., sidewalls spacers 261) (see, e.g., Figs. 2-3)
- forming a gate structure within a lower portion of the gate trench, the gate structure including a gate dielectric (e.g., high-K dielectric layer 271) and a metal gate over the gate dielectric (e.g., metal gate stack 272-275) (see, e.g., Figs. 4-11)
- forming a dielectric protection layer (e.g., dielectric gate cap 276) over the gate structure; wherein the dielectric protection layer includes a first portion within an upper portion of the gate trench (e.g., upper portion of 276) and a second portion lining a top surface of the metal gate (e.g., lower portion of 276) (see, e.g., Fig. 11)
 - planarizing the first portion of the dielectric protection layer and the gate spacers (see, e.g., Fig. 11 and Par. [0037], L. 28-33: by a CMP process)









Claims 7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo et al. (US2016/0020294).

Regarding Claim 7, Koo (see, e.g., Figs. 1-2 and 3A-3K) shows all aspects of the instant invention, including a method of forming a semiconductor device, comprising:
- removing a dummy gate structure (e.g., sacrificial gate patterns 106) straddling a semiconductor fin (e.g., active fin AF) to form a gate trench (e.g., gate trench 130), wherein inner sidewalls of the gate trench are surrounded by gate spacers (e.g., spacer structures 125) (see, e.g., Figs. 3E-3F)
- forming a gate structure within a lower portion of the gate trench, the gate structure including a gate dielectric (e.g., high-K gate dielectric 134) and a metal gate over the gate dielectric (e.g., metal gate electrode 135) (see, e.g., Figs. 3G-3H)
- forming a dielectric protection layer (e.g., first gate capping layer 141) over the gate structure; wherein the dielectric protection layer includes a first portion within an upper portion of the gate trench (e.g., upper portion of 141/143b) and a second portion lining a top surface of the metal gate (e.g., lower portion of 141/143a) (see, e.g., Figs. 3I-3K)
- planarizing the first portion of the dielectric protection layer and the gate spacers (see, e.g., Fig. 3K and Par. [0104]: by a CMP process)










Regarding Claim 15, Koo (see, e.g., Par. [0098]) shows that the dielectric protection layer (e.g., 141) includes a material selected from the group consisting of silicon oxide, silicon nitride, silicon oxynitride, silicon carbonitride, and combinations thereof.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US2020/0335602) in view of Seong et al. (US2019/0333812).

Regarding Claim 13, Chu (see, e.g., Par. [0027]) shows that the gate dielectric (e.g., 271) includes at least one high-k dielectric material (e.g., aluminum oxide). However, Chu is silent about the composition of gate cap 276. Therefore, Chu does not show that the dielectric protection layer includes the same high-k dielectric material as the gate dielectric. Seong (see, e.g., Figs. 24-25 and Par. [0043], [0127],[0140]), on the other hand and in the same field of endeavor, teaches a process of making a FinFET wherein a gate dielectric layer 120 includes a high-k material, e.g., aluminum oxide; and wherein overlying gate protecting layers 160,170 include a same material as the gate dielectric layer, e.g., aluminum oxide. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the dielectric protection layer including the same high-k dielectric material as the gate dielectric in the method of Chu, because high-k materials, such as aluminum oxide, are known in the semiconductor manufacturing art as suitable materials for implementing both a gate dielectric and a dielectric protection layer of a FinFET device, as suggested by Seong, and selecting a known material based on its suitability for its intended use would have been obvious to the skilled artisan. See, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding Claim 14, Chu is silent about the composition of gate cap 276. Therefore, Chu does not show that the dielectric protection layer includes a material selected from the group consisting of a metal oxide or a silicate of Hf, Al, Zr, La, Mg, Ba, Ti, Pb, and combinations thereof. Seong (see, e.g., Figs. 24-25 and Par. [0127],[0140]), on the other hand and in the same field of endeavor, teaches a process of making a FinFET wherein overlying gate protecting layers 160,170 include a metal oxide material, e.g., aluminum oxide.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the dielectric protection layer including a material as claimed in the method of Chu, because metal oxide materials, such as aluminum oxide, are known in the semiconductor manufacturing art as suitable materials for implementing a dielectric protection layer of a FinFET device, as suggested by Seong, and selecting a known material based on its suitability for its intended use would have been obvious to the skilled artisan. See, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding Claim 15, Chu is silent about the composition of gate cap 276. Therefore, Chu does not show that the dielectric protection layer includes a material selected from the group consisting of silicon oxide, silicon nitride, silicon oxynitride, silicon carbonitride, and combinations thereof. Seong (see, e.g., Figs. 24-25 and Par. [0065]), on the other hand and in the same field of endeavor, teaches a process of making a FinFET wherein overlying gate protecting layers 160,170 include silicon nitride. Also, see comments stated above in Par. 19 with regards to Claim 14, which are considered repeated here, as applied to the silicon nitride material.

Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US2020/0335602) in view of Kim et al. (US2018/0083002).

Regarding Claim 16, Chu (see, e.g., Par. [0045]) discloses that, following the completion of the replacement metal gate process, additional processing can be performed to complete the semiconductor structures, such as gate and source/drain contact formation. However, he is silent about the process details of said contact formation. Kim (see, e.g., Figs. 4M-4V and Par. [0077]-[0088]), on the other hand and in the same field of endeavor, teaches forming a pair of source/drain contacts CP1 electrically connected to source/drain regions 172 disposed on respective sides of a semiconductor fin FA (see, e.g., Fig. 4P); and forming a gate contact CP2 extending through a lower portion of a dielectric protection layer 180 to electrically connect a metal gate GL (see, e.g., Fig. 4V).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the steps of source/drain and gate contacts formation in the method of Chu, because said steps are known process steps in the semiconductor manufacturing art for implementing contacts to source/drain and gate features, as suggested by Kim, and implementing known electrical connection structures according to known process steps, for their conventional use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 17, Kim (see, e.g., Fig. 4V) teaches that the gate contact CP2 is electrically isolated from any of the pair of source/drain contacts CP1 by at least the upper portion of the dielectric protection layer 180. Accordingly, Chu in view of Kim teaches that the gate contact is electrically isolated from any of the pair of source/drain contacts by at least the first portion of the dielectric protection layer.
Regarding Claim 19, Chu (see, e.g., Figs. 2-11) shows most aspects of the instant invention, including a method of forming a semiconductor device, comprising:
- forming a dummy gate structure (e.g., sacrificial gate 260) to straddle a portion of a semiconductor fin (e.g., semiconductor fin 210) (see, e.g., Fig. 2)
- forming a gate spacer (e.g., sidewalls spacers 261) along sidewalls of the dummy gate structure (see, e.g., Fig. 2)
- forming source/drain regions (see, e.g., source/drain regions 213) on respective sides of the semiconductor fin, the source/drain regions separated from the dummy gate structure by the gate spacer (see, e.g., Fig. 2)
- removing the dummy gate structure to form a gate trench (e.g., gate opening 265) fully surrounded by the gate spacer (see, e.g., Fig. 3)
- forming a gate structure within a lower portion of the gate trench, the gate structure including a gate dielectric (e.g., high-K dielectric layer 271) and a metal gate over the gate dielectric (e.g., metal gate stack 272-275) (see, e.g., Figs. 4-11)
- forming a dielectric protection layer (e.g., dielectric gate cap 276) over the gate structure, wherein the dielectric protection layer includes a first portion within an upper portion of the gate trench (e.g., upper portion of 276) and a second portion over a top surface of the metal gate (e.g., lower portion of 276) (see, e.g., Fig. 11)
- planarizing the first portion of the dielectric protection layer and the gate spacer (see, e.g., Fig. 11 and Par. [0037], L. 28-33: by a CMP process)
Furthermore, Chu (see, e.g., Par. [0045]) discloses that, following the completion of the replacement metal gate process, additional processing can be performed to complete the semiconductor structures, such as gate and source/drain contact formation. However, he is silent about the process details of said contact formation. Kim (see, e.g., Figs. 4M-4V and Par. [0077]-[0088]), on the other hand and in the same field of endeavor, teaches forming a pair of source/drain contacts CP1 electrically connected to source/drain regions 172 (see, e.g., Fig. 4P); and forming a gate contact CP2 extending through a lower portion of a dielectric protection layer 180 to electrically connect a metal gate GL (see, e.g., Fig. 4V).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the steps of source/drain and gate contacts formation in the method of Chu, because said steps are known process steps in the semiconductor manufacturing art for implementing contacts to source/drain and gate features, as suggested by Kim, and implementing known electrical connection structures according to known process steps, for their conventional use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 20, Kim (see, e.g., Fig. 4V) teaches that the gate contact CP2 is electrically isolated from any of the pair of source/drain contacts CP1 by at least the upper portion of the dielectric protection layer 180. Accordingly, Chu in view of Kim teaches that the gate contact is electrically isolated from any of the pair of source/drain contacts by at least the first portion of the dielectric protection layer.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US2016/0020294) in view of Lee et al. (US2019/0165114).

Regarding Claim 18, Koo (see, e.g., Fig. 2) shows that the gate dielectric 134 and the gate capping layer 143 have different thicknesses. Thus, Koo does not show that the gate dielectric and the dielectric protection layer have the same thickness.
Accordingly, Koo shows show most aspects of the instant invention (see, e.g., paragraph 10 above), except for the relative thicknesses of the gate dielectric and the dielectric protection layer being the same. However, it is noted that the specification fails to provide teachings about the criticality of the gate dielectric and the dielectric protection layer having the same thickness, and the courts have held that differences in dimensions will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such dimensions are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph below) of the claimed relative thicknesses, and since Koo teaches an arrangement of relative thicknesses known in the art, it would have been obvious to one of ordinary skill in the art to have the claimed relative thicknesses in the method of Koo (i.e., same thicknesse).
CRITICALITY: The specification contains no disclosure of either the critical nature of the claimed relative thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1939 (Fed. Cir. 1990).
Additionally, the particular arrangement where a gate dielectric and a dielectric protection layer have the same thickness is known in the art. Lee (see, e.g., Fig. 8), in the same field of endeavor, teaches a gate dielectric (e.g., GI) and a dielectric protection layer (e.g., 110) having the same thickness.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the gate dielectric and the dielectric protection layer having the same thickness in the method of Koo, because said relative arrangement of thicknesses is known in the semiconductor manufacturing art for implementing a gate dielectric and a dielectric protection layer during the gate replacement process of a FinFET, as suggested by Lee, and implementing known dielectric layers in a known gate replacement process for their conventional use would have been a common sense choice by the skilled artisan. KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 8-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims filed on 02/03/2022 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814